Exhibit 10.1
 
EACH SUBSCRIBER MUST RETURN THE FOLLOWING TO SILLENGER EXPLORATION CORP. C/O
JOHN GILLESPIE AT THE FOLLOWING ADDRESS: Suite 206,277 Lakeshore Rd.,
E., Oakville, Ontario L6J 1H9,  Attn. John Gillespie Fax:905-842-9095
a.      ¨      Completed and executed Subscription Agreement (complete
cover   page and  Schedule “A” Exemption Form); and
b.      ¨      Subscription funds by certified cheque, bank draft or money order
payable to “Sillenger Exploration Corp.” or by wire transfer to the account
listed on Appendix II hereto.

 
CANADIAN SUBSCRIPTION AGREEMENT
 
SILLENGER EXPLORATION CORP.
 

SUBSCRIBER INFORMATION oMr.    oMrs.    oMs. 
SURNAME (OR NAME OF ENTITY IF NOT AN
INDIVIDUAL)                                     FIRST NAME            INITIAL
         
RESIDENTIAL OR HEAD OFFICE ADDRESS
         
CITY                                  PROVINCE                                                                              POSTAL
CODE

 
SUBSCRIPTION INFORMATION
   
The Subscriber hereby irrevocably offers to purchase Units at a price of $0.05
per Unit.  Each Unit consists of one share of common stock, par value U.S.
$0.001, (the “Shares” and each a “Share”) of Sillenger Exploration Corp. (the
“Corporation”) and one half (1/2) Warrant to purchase one (1) half Share (each a
“½ Warrant”).  Every two ½ Warrants equals a full warrant (the “Warrants” and
each a “Warrant”) and entitles the Subscriber to purchase one Share at an
exercise price of $0.10 per Share (subject to adjustment).  Warrants shall
expire on the Expiration Date as defined in the Warrant Certificate, attached
hereto as Schedule B. Subscribers may not purchase an odd number of Units as no
fractional Shares shall be issued.  The offer and purchase of the Shares and the
Warrants are all upon and subject to the terms and conditions of this
Subscription Agreement, including Appendix I Terms and Conditions of the
Offering, Schedule “A” Exemption Form, attached hereto, and Schedule B “Warrant
Certificate”, attached hereto, all of which are incorporated into, and form part
of, this agreement (collectively, the “Subscription Agreement”) as follows:
    Number
Aggregate Purchase Price
________ Units at U.S. $0.05 per Unit
U.S. $_______________
   
Registration Instructions:
(If there are no instructions below, the Shares will be registered in the name
of the Subscriber as set out above).
   
(Name)                                                                                                
(Account Reference)
   
(Address)
 

 
SIGNATURE OF SUBSCRIBER
 
The Subscriber certifies that the Subscriber has read this Subscription
Agreement, including Appendix I Terms and Conditions of the Offering, Schedule
“A” Exemption Form, attached hereto, and Schedule B, “Warrant Certificate,”
attached hereto and hereby offers to purchase the Units for the aggregate amount
set out above (U.S. $0.05 per Unit) on the terms and conditions as set out in
this Subscription Agreement (Please ensure you have completed Schedule “A”
Exemption Form).
 
EXECUTED by the Subscriber this ___  day of __________, 2011.
 
____________________ 
_______________________________________  
Signature of Witness 
Signature of Subscriber (if Subscriber is an individual) or of
the Authorized Signatory (if the Subscriber is not an individual)    
____________________   
Name of Witness
         
ACCEPTANCE BY THE CORPORATION
   
The foregoing offer is confirmed and accepted by SILLENGER EXPLORATION CORP. on
the ___  day of ______________, 2011.
      By:       Name:    Title: 

 
 
 

--------------------------------------------------------------------------------

 
 
 
APPENDIX I
TERMS AND CONDITIONS OF THE OFFERING
SILLENGER EXPLORATION CORP.


THE TERMS AND CONDITIONS OF THE OFFERING ARE AS FOLLOWS:
 
1. Offer to Purchase: The Subscriber hereby irrevocably offers to subscribe for
and to purchase the Units for an aggregate purchase price (the “Purchase Price”)
set out above and on the terms and conditions contained in this Subscription
Agreement.  The Corporation’s acceptance of this offer, as evidenced by the
signature of an officer of the Corporation above, will constitute an irrevocable
agreement between the Subscriber and the Corporation for the Subscriber to
purchase from the Corporation, and for the Corporation to issue and sell to the
Subscriber, the Units on such terms and conditions.  The Shares issuable upon
exercise of the Warrants are herein referred to as the "Warrant Shares"; and the
Shares and the Warrant Shares are sometimes herein together referred to as the
"Securities."
 
2. Price of Units: The Units will be issued at a price of U.S. $0.05 per
Unit.  Each Unit consists of one share of common stock, par value U.S. $0.001,
(the “Shares” and each a “Share”) of Sillenger Exploration Corp. (the
“Corporation”) and one half (1/2) Warrant to purchase one (1) half Share (each a
“½ Warrant”).  Every two ½ Warrants equals a full warrant (the “Warrants” and
each a “Warrant”) and entitles the Subscriber to purchase one Share at an
exercise price of U.S. $0.10 per Share.  No fractional Shares shall be
issued.  Warrants shall expire on the Expiration Date as defined in the Warrant
Certificate, attached hereto as Schedule B. Subscribers may not purchase an odd
number of Units; as no fractional Warrant Shares shall be issued.
 
3. Representations and Warranties of the Subscriber: The Subscriber represents
and warrants to the Corporation that:
 
(a)  
the Subscriber’s decision to execute and enter into this Subscription Agreement
and to purchase the Securities has not been based upon any verbal or written
representation as to fact or otherwise made or purported to be made by or on
behalf of the Corporation or any other person;

 
(b)  
this Subscription Agreement has been duly executed and delivered by the
Subscriber and is legally binding upon and enforceable against the Subscriber in
accordance with its terms, subject to the qualifications that: (i) enforcement
may be limited by bankruptcy, insolvency, liquidation, reorganization,
reconstruction and other similar laws of general application affecting the
enforcement of creditors’ rights and applicable laws regarding limitations of
actions, and (ii) an order of specific performance and an injunction are
discretionary remedies and, in particular, are not available when damages are
considered an adequate remedy;

 
(c)  
if an individual, the Subscriber has attained the age of majority and is legally
competent to execute this Subscription Agreement and to take all actions
required pursuant hereto;

 
(d)  
if a corporation, partnership or other legal entity, it has been duly
incorporated or created and it has the legal capacity to enter into and be bound
by this Subscription Agreement;

 
(e)  
the Subscriber is resident in the jurisdiction as set out in the face page of
this Subscription Agreement and is not resident in any other jurisdiction, and
the purchase by, and sale to, the Subscriber of Securities and any act,
solicitation, conduct or negotiation directly or indirectly in furtherance of
such sale, has occurred only in Canada;

 
(f)  
the Subscriber acknowledges that the Subscriber’s subscription may be accepted,
in whole or in part, only in circumstances where the Corporation, in its sole
discretion, determines that the issuance of Securities to the Subscriber is
permissible under the National Instrument 45-106 Prospectus and Registration
Exemptions (“NI 45-106”) or such other exemption as the Corporation may
determine is available for such subscription;

 
(g)  
the Subscriber is purchasing the Securities as principal, and not on account of
or on behalf of any other corporation or individual, and is an “accredited
investor” as defined in NI 45-106 and has completed the Exemption Form attached
hereto as Schedule “A”;

 
 
 
 

--------------------------------------------------------------------------------

 
 
(h)  
if the Subscriber is a director and/or officer of the Corporation, the
Subscriber acknowledges its subscription is being made voluntarily and that such
person has not been induced to participate in this subscription by: (i) in the
case of directors, expectation of appointment or continued appointment of the
director with the Corporation or (ii) in the case of officers, expectation of
appointment, employment, continued appointment or continued employment with the
Corporation;

 
(i)  
the Subscriber is not a U.S. Person (as defined herein) and is not acquiring
Securities for the account or benefit of a U.S. Person or any person in the
United States, and acknowledges that none of the Securities have been or will be
registered under the United States Securities Act of 1933, as amended (the “1933
Act”), or the securities laws of any state of the United States and may not be
offered or sold, directly or indirectly, in the United States to, or for the
account or benefit of, a U.S. person (as such term is defined in Rule 902 of
Regulation S promulgated under the 1933 Act, which definition includes, but is
not limited to, an individual resident in the United States and an estate or
trust of which any executor, administrator or trustee, respectively, is a U.S.
person and any partnership or company organized or incorporated under the laws
of the United States) (a “U.S. Person”);

 
(j)  
if you are resident outside of Canada and the United States, you:

 
(i)  
are knowledgeable of, or have been independently advised as to the applicable
securities laws of the securities regulatory authorities (the “Authorities”)
having application in the jurisdiction in which you are resident (the
“International Jurisdiction”) which would apply to the acquisition of the
Securities, if any;

 
(ii)  
are purchasing the Securities pursuant to exemptions from the prospectus and
registration requirements under the applicable securities laws of the
Authorities in the International Jurisdiction or, if such is not applicable, you
are permitted to purchase the Securities under the applicable securities laws of
the Authorities in the International Jurisdiction without the need to rely on
any exemption;

 
(iii)  
confirm that the applicable securities laws of the Authorities in the
International Jurisdiction do not require the Corporation to make any filings or
seek any approvals of any nature whatsoever from any Authority of any kind
whatsoever in the International Jurisdiction in connection with the issue and
sale or resale of the Securities;

 
(iv)  
confirm that the purchase of the Securities by you does not trigger an
obligation to prepare and file a registration statement, prospectus or similar
document, or any other report with respect to such purchase in the International
Jurisdiction or continuous disclosure reporting obligations of the Corporation
in the International Jurisdiction and you will, if requested by the Corporation,
comply with such other requirements as the Corporation may reasonably require;
and

 
(k)  
the Subscriber has consulted the Subscriber’s own legal and tax advisors with
respect to the Subscriber’s investment in the Securities.

 
4. Acknowledgements of the Subscriber: The Subscriber acknowledges and agrees
that:
 
(a)  
the Subscriber is relying on the Subscriber’s own due diligence of the
Corporation and the Securities, and understands that the Issuer's legal counsel
(“Issuer’s Counsel”) is acting for the Issuer and not for the Purchaser;

 
(b)  
the representations and warranties contained in this Subscription Agreement are
made by the Subscriber with the intent that they be relied upon by the
Corporation in determining the Subscriber’s suitability as a purchaser of
Securities and the Subscriber hereby agrees to indemnify the Corporation against
all losses, claims, costs, expenses and damages or liabilities of any kind
whatsoever, including, without restriction, taxes, interest and penalties which
any of them may suffer or incur, caused or arising from reliance thereon;

 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(c)  
the acquisition of the Securities pursuant to this Subscription Agreement is
subject to acceptance, and the number of Units subscribed for is subject to
allotment, by the Corporation and is further subject to the certified cheque,
bank draft or money order representing payment of the Purchase Price being
honoured upon presentation for payment;

 
(d)  
the Subscriber is purchasing the Securities pursuant to an exemption from the
prospectus requirements under applicable securities legislation and that, as a
consequence, the Subscriber is restricted from using most of the civil remedies
available under such legislation, the Subscriber may not receive information
that would otherwise be required to be provided to the Subscriber under such
legislation, and that the Corporation is not subject to certain obligations that
would otherwise apply under such legislation;

 
(e)  
the Subscriber is aware of the characteristics of the Securities, the risks
relating to an investment in the Shares and the Warrant Shares and of the fact
that there are resale restrictions on the Securities which may prevent the
Subscriber from reselling the Securities acquired hereunder for a period of time
except in accordance with very limited exemptions under applicable securities
laws;

 
(f)  
the Subscriber understands that:

 
(i)  
the Corporation is not a reporting issuer in any jurisdiction in Canada and, as
a result, the Securities issued to the Subscriber will be subject to resale
restrictions that may never expire and if no applicable exemptions may be relied
upon, or if no discretionary exemptive relief is obtained from an appropriate
securities regulatory authority, the Subscriber will be required to hold the
Securities for an indefinite period of time;

 
(ii)  
if the Corporation becomes a reporting issuer in Canada, there may be
limitations imposed by the securities regulatory authorities on the ability of
the Subscriber to resell the Securities that are in addition to any resale
restrictions which may then exist;

 
(iii)  
there is no market through which the Securities may be sold and as a result, the
Subscriber may not be able to dispose of the Securities on a timely basis, if at
all;

 
(iv)  
no agency, governmental authority, securities commission or other regulatory
body, stock exchange or other entity has passed upon the merits of the
Securities and there is no government or other insurance covering the
Securities; and

 
(v)  
an investment in the Securities is speculative and involves a high degree of
risk and that participation in this Offering is suitable only to investors who
are willing to risk a total loss of their entire investment;

 
(g)  
the Subscriber will not resell the Securities except in accordance with the
provisions of applicable securities laws;

 
(h)  
the Subscriber consents to the placement of legends on any certificate or other
document evidencing any of the Securities to the effect that such securities
have not been registered under the 1933 Act, any state securities or “blue sky”
laws, or under the prospectus and registration requirements of any applicable
Canadian securities laws, and setting forth or referring to the restrictions on
transferability and sale thereof contained in this Subscription Agreement,  such
legend to be substantially as follows:

 
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS FOUR MONTHS AND A DAY AFTER THE
LATER OF (I) THE DISTRIBUTION DATE, AND (II) THE DATE THE ISSUER BECAME A
REPORTING ISSUER IN ANY PROVINCE OR TERRITORY.
 


 
- 4 -

--------------------------------------------------------------------------------

 
 
“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE 1933 ACT.


(i)  
the Corporation has not made any undertaking or representation as to the future
value of the Shares, the Warrant Shares or any Security of the Corporation;



(j)  
by completing the Exemption Form  on Schedule A, the Subscriber is representing
and warranting that the Subscriber satisfies one of the categories of
registration and prospectus exemptions provided in NI 45-106 adopted by the
Canadian securities regulatory authorities ; and



(k)  
the Subscriber will indemnify and hold harmless the Corporation and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Subscription Agreement or in any
document furnished by the Subscriber to the Corporation in connection herewith
being untrue in any material respect or any breach or failure by the Subscriber
to comply with any covenant or agreement made by the Subscriber to the
Corporation in connection therewith.



 
5. Covenants of the Subscriber: The Subscriber covenants and agrees with the
Corporation that the Subscriber will:
 
(a)  
execute and deliver all documentation as may be required by applicable
securities legislation, policy or order or by any securities commission or other
regulatory authority with respect to the issuance of the Shares and the Warrant
Shares; and

 
(b)  
notify the Corporation in writing forthwith at the address of the Corporation in
the event of a change in any of the foregoing representations and warranties.

 
6. Closing of the Subscription: Subject to acceptance by the Corporation of this
Subscription Agreement, delivery and payment for Units shall be completed
concurrently with the delivery and execution of this Subscription Agreement and
acceptance by the Corporation, which is intended to be completed on such times
and dates as the Corporation may determine (the “Closing”).  Subscriber shall
deliver by no later than two business days prior to the Closing a signed copy of
this Subscription Agreement to John Gillespie, President of the Corporation,
together with a certified cheque, bank draft or money order payable to
“Sillenger Exploration Corp.” or wire transfer in the amount of the Purchase
Price, to the Corporation pursuant to the instructions set out on the face page
of this Subscription Agreement.  Unless otherwise instructed in writing, any
share certificates issued representing the Shares or the Warrant Shares will be
sent by mail to the Subscriber at the address set out under “Registration
Instructions” on the face page of this Subscription Agreement or, if such
address is not completed, to the address set out under “Subscriber Information”
on the face page of this Subscription Agreement.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
7. Personal Information Authorization: The Subscriber understands that the
Corporation may be required to provide any one or more of the Canadian
securities regulators, stock exchanges, or other regulatory agencies or the
Corporation's transfer agent with the name, residential address, telephone
number and e-mail address of the Subscriber, as well as information regarding
the number, aggregate purchase price and type of securities purchased under this
Subscription Agreement and the identities of any beneficial owners of the
Securities (collectively, the "Information"), and may make any other filings of
the Information as the Corporation's legal counsel deems appropriate. In
addition, the Information may be used by the Corporation for the purposes of:
 
(a)  
completing the purchase of Securities pursuant to this Subscription Agreement;

(b)  
complying with all corporate governance and continuous disclosure requirements
under applicable securities laws; and

(c)  
contacting the Subscriber in its capacity as an investor.



The Subscriber hereby consents to and authorizes the foregoing use and
disclosure of such Information.  In the event that the Subscriber is purchasing
Securities as agent on behalf of one or more undisclosed principals, the
Subscriber agrees to provide, on request, all particulars as to the identity of
such undisclosed principals as may be required by the Corporation in order to
comply with the foregoing.
 
Each Subscriber of Securities in Ontario authorizes the indirect collection of
Information by the Ontario Securities Commission and confirms that it has been
notified by the Corporation: (i) that the Corporation will be delivering the
Information to the Ontario Securities Commission; (ii) that such Information is
being collected indirectly by the Ontario Securities Commission under the
authority granted to it in applicable securities laws; (iii) that such
Information is being collected for the purpose of the administration and
enforcement of applicable securities laws; and (iv) that the title, business
address and business telephone number of the public official in the Province of
Ontario, who can answer questions about the Ontario Securities Commission's
indirect collection of the Information as follows:
 

 
Administrative Assistant to the Director of Corporate Finance
 
Ontario Securities Commission
 
18th Floor, 20 Queen Street West
 
Toronto, Ontario  M5H 2S8
 
Telephone: (416) 597-0681

 
8. Representations of Subscriber Regarding Money Laundering: The Subscriber
represents and warrants that the funds representing the aggregate purchase price
for the Securities to be purchased pursuant to this Subscription Agreement do
not represent proceeds of crime for the purpose of the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) (the "Money Laundering
Act"). The Subscriber understands that the Corporation may in the future be
required by law to disclose the Subscriber's name and other information relating
to this Subscription Agreement on a confidential basis pursuant to the Money
Laundering Act.  To the best of the Subscriber's knowledge, none of the funds
representing the purchase price for the Securities:
 
 
(a)
have been or will be obtained or derived, directly or indirectly, from or
related to any activity that is deemed illegal under the laws of Canada or the
United States or any other jurisdiction; or

 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
(b)
are being tendered on behalf of a person or entity who has not been identified
to the Subscriber.

 
9. The Subscriber shall promptly notify the Corporation if the Subscriber
discovers that any of the foregoing representations are no longer true, and to
provide the Corporation with appropriate information in connection therewith.
 
 
10.  Resale Restrictions
 
The Subscriber acknowledges that any resale of any of the Securities will be
subject to resale restrictions contained in the securities legislation
applicable to the Subscriber or proposed transferee.  The Subscriber
acknowledges that none of the Securities have been registered under the 1933 Act
or the securities laws of any state of the United States.  The Securities may
not be offered or sold in the United States unless registered in accordance with
federal securities laws and all applicable state securities laws or exemptions
from such registration requirements are available.
 
(a)           The Subscriber acknowledges that the Securities are subject to
resale restrictions in Canada and may not be traded in Canada except as
permitted by the applicable provincial securities laws and the rules made
thereunder.


11. Costs: The Subscriber acknowledges and agrees that all costs and expenses
incurred by the Subscriber (including any fees and disbursements of any special
counsel retained by the Subscriber) relating to the purchase of the Securities
shall be borne by the Subscriber.


12. Governing Law: The agreement resulting from the Corporation’s acceptance of
this Subscription Agreement will be governed by and construed in accordance with
the laws of the Province of Ontario and the laws of Canada applicable therein.
 
13. Additional Information: The Subscriber understands that the Corporation
provides additional information on its website www.sillenger.com, including
access to its filings with the Securities & Exchange Commission.
 
14. Time of the Essence: Time is of the essence of the agreement resulting from
the Corporation’s acceptance of this Subscription Agreement.
 
15. Headings:  The headings contained herein are for convenience only and shall
not affect the meaning or interpretation hereof.
 
16. Entire Agreement: This Subscription Agreement will constitute, when
accepted, the only agreement between the parties with respect to the subject
matter hereof and shall supersede any and all prior negotiations and
understandings.  The terms hereof may be amended or modified only by a written
agreement between the Subscriber and the Corporation.
 
17. Successors and Assigns: Upon acceptance of this Subscription Agreement by
the Corporation, the terms and conditions of this Subscription Agreement shall
be binding upon and shall enure to the benefit of the Subscriber and his or her
heirs, executors, administrators, personal and legal representatives and the
Corporation and its successors and assigns; provided that this Subscription
Agreement shall not be assignable by any party without the written consent of
the other.
 
18. Counterparts:   This Agreement may be executed in two or more counterparts,
each of which when executed and delivered shall be deemed an original and may be
transmitted by facsimile transmission in which event it shall be for all
purposes as effective as if the party had delivered an executed original
thereof, and such counterparts shall together (as well as separately) constitute
one and the same instrument.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 


SCHEDULE “A”
EXEMPTION FORM


(Capitalized terms not specifically defined herein have the meaning ascribed to
such terms in the Subscription Agreement to which this form is attached.)


The Subscriber represents, warrants and certifies to the Corporation and its
counsel (and acknowledges that the Corporation, and its counsel, are relying
thereon) that both at the date hereof and at the Closing that it fully complies
with the criteria set forth below.


PLEASE READ THE FOLLOWING INSTRUCTIONS VERY CAREFULLY:


1.  
Initial or place a checkmark in the box to the left of the applicable item in
PART I.



2.  
If the Subscriber selects (a) below in PART I, the Subscriber MUST ALSO complete
Part II of this Exemption Form.



3.  
The Subscriber must SIGN AND DATE this execution form in the space provided
after PART II.



 
PART I
 
¨
(a)
the Subscriber is an “Accredited Investor” as such term is defined in NI 45-106
and it was not created or used solely to purchase or hold securities as an
accredited investor as described in paragraph (m) of the definition of
“accredited investor” in section 1.1 of National Instrument 45-106; [IF YOU
SELECT THIS OPTION YOU ARE REQUIRED TO COMPLETE PART II BELOW]



 
PART II
 
The undersigned represents, warrants and certifies that it, he or she is
[initial or place a check mark above the line to the left of each applicable
item]:
 
_____
(a)
a Canadian financial institution, or an authorized foreign bank named in
Schedule III of the Bank Act (Canada);
_____
(b)
the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada);
_____
(c)
a subsidiary of any person referred to in paragraphs (a) to (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;
_____
(d)
a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person solely as a limited market dealer
under one or both of the Securities Act (Ontario) or the Securities Act
(Newfoundland and Labrador);
_____
(e)
an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d);
_____
(f)
the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada;
_____
(g)
a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec;
_____
(h)
any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;
_____
(i)
a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;

 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
_____
(j)
an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds $1,000,000;
_____
(k)
an individual whose net income before taxes exceeded $200,000 in each of the two
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the two most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year;
_____
(l)
an individual who, either alone or with a spouse, has net assets of at least
$5,000,000;
_____
(m)
a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements;
_____
(n)
an investment fund that distributes or has distributed its securities only to:
   
(i)
a person that is or was an accredited investor at the time of the distribution,
   
(ii)
a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 Minimum amount investment and 2.19 Additional investment in
investment funds of NI 45-106; or
   
(iii)
a person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 Investment fund reinvestment of NI 45-106;
_____
(o)
an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;
_____
(p)
a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully-managed account managed by the trust company or trust
corporation, as the case may be;
_____
(q)
a person acting on behalf of a fully-managed account managed by that person, if
that person:
   
(i)is registered or authorized to carry on business as an adviser or the
equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction; and
(ii)in Ontario, is purchasing a security that is not a security of an investment
fund;
_____
(r)
a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded;
_____
(s)
an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) through (d) or paragraph (i) in form and
function;
_____
(t)
a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors;
_____
(u)
an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser; or
_____
(v)
a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as: (i) an accredited investor,
or (ii) an exempt purchaser in Alberta or British Columbia; and in either case
has provided to the Corporation evidence of such recognition and designation.



 
 
- 9 -

--------------------------------------------------------------------------------

 
 
The Investor has executed this Exemption Form as of the ______ day of
___________________, 2011.


 
If a trust, partnership or other entity:
 
If an individual:
     
Name of Entity
 
Signature
     
Type of Entity
 
Name of Individual
     
Signature of Person Signing
         
Title of Person Signing
   



 
As used in PARTS I and II the following terms have the following meaning or
interpretation:
 
An issuer is an “affiliate” of another issuer if:
 
(a)           one of them is the subsidiary of the other, or
 
(b)           each of them is controlled by the same person;
 
“Canadian financial institution” means:
 
 
(a)
an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act; or

 
 
(b)
a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada;

 
“control person” has the meaning ascribed to that term in securities legislation
except in Ontario, Québec and Nova Scotia where “control person” means any
person that holds or is one of a combination of persons that holds:
 
 
(a)
a sufficient number of any of the securities of an issuer so as to affect
materially the control of the issuer, or

 
 
(b)
more than 20% of the outstanding voting securities of an issuer except where
there is evidence showing that the holding of those securities does not affect
materially the control of the issuer;

 
“financial assets” means cash, securities, or a contract of insurance, a deposit
or an evidence of a deposit that is not a security for the purposes of
securities legislation;
 
“foreign jurisdiction” means a country other than Canada or a political
subdivision of a country other than Canada;
 
“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;
 
“investment fund” has the same meaning as in National Instrument 81-106
Investment Fund Continuous Disclosure and means a mutual fund or a
non-redeemable investment fund;
 
“jurisdiction” means a province or territory of Canada except when used in the
term foreign jurisdiction;
 
“local jurisdiction” means the jurisdiction in which the Canadian securities
regulatory authority is situated;
 
“non-redeemable investment fund” has the same meaning as in National
Instrument 81-106 Investment Fund Continuous Disclosure and means an issuer:
 
(a)           whose primary purpose is to invest money provided by its
securityholders;
(b)           that does not invest;
 
(i)
for the purpose of exercising or seeking to exercise control of an issuer, other
than an issuer that is a mutual fund or a non-redeemable investment fund; or

 
(ii)
for the purpose of being actively involved in the management of any issuer in
which it invests, other than an issuer that is a mutual fund or a non-redeemable
investment fund; and

(c)           that is not a mutual fund;
 
 
 
- 10 -

--------------------------------------------------------------------------------

 


“person” includes an individual, a corporation, a partnership, trust, fund and
an association, syndicate, organization or other organized group of persons,
whether incorporated or not; and an individual or other person in that person’s
capacity as a trustee, executor, administrator or personal or other legal
representative;
 
“regulator” means, for the local jurisdiction, the Executive Director as defined
under securities legislation of the local jurisdiction;
 
“related liabilities” means:
 
 
(a)
liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets; or

(b)           liabilities that are secured by financial assets;


“securities legislation” means securities legislation as such term is defined in
National Instrument 14-101 Definitions;
 
“spouse” means, an individual who:
 
 
(a)
is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual;

 
(b)
is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender; or

 
(c)
in Alberta, is an individual referred to in paragraph (a) or (b), or is an adult
interdependent partner within the meaning of the Audit Interdependent
Relationships Act (Alberta); and



“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
FORM OF WARRANT CERTIFICATE


 
SILLENGER EXPLORATION CORP.
Incorporated Under the Laws of the State of Nevada
 
 

NO. _______________  ______________ Common Shares 

                                                  

Certificate for Common Stock
Purchase Warrants
 
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS FOUR MONTHS AND A DAY AFTER THE
LATER OF (I) THE DISTRIBUTION DATE, AND (II) THE DATE THE ISSUER BECAME A
REPORTING ISSUER IN ANY PROVINCE OR TERRITORY.
 
“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE 1933 ACT.


1.  This Warrant Certificate certifies that _________________, a(n)
__________________,  or registered assigns ("Warrant Holder"), is the registered
owner of the above-indicated number of Warrants expiring
_____________  ("Expiration Date").  One (1) Warrant entitles the Warrant Holder
to purchase one share of common stock, $0.001 par value ("Share"), from
Sillenger Exploration Corp., a Nevada corporation ("Company"), at a purchase
price of U.S. $0.10 per share of Common Stock ("Exercise Price"), commencing
_____________, and terminating on the Expiration Date ("Exercise Period"), upon
surrender of this Warrant Certificate with the exercise form hereon duly
completed and executed with payment of the Exercise Price at the offices of the
Company, 277 Lakeshore Road, E., Suite 206, Oakville, Ontario, L6J 1H9, but only
subject to the conditions set forth herein.
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
             2.  Upon due presentment for transfer of this Warrant Certificate
at the offices of the Company, a new Warrant Certificate or Warrant Certificates
of like tenor and evidencing in the aggregate a like number of Warrants, subject
to any adjustments made in accordance with the provisions of this Warrant, shall
be issued to the transferee in exchange for this Warrant Certificate, subject to
the limitations provided in this Warrant.
 
3.  The Warrant Holder of the Warrants evidenced by this Warrant Certificate may
exercise all or any whole number of such Warrants during the period and in the
manner stated herein.  The Exercise Price shall be payable in lawful money of
the United States of America and in cash or by certified or bank cashier's check
or bank draft payable to the order of the Company.  If upon exercise of any
Warrants evidenced by this Warrant Certificate, the number of Warrants exercised
shall be less than the total number of Warrants so evidenced, there shall be
issued to the Warrant Holder a new Warrant Certificate evidencing the number of
Warrants not so exercised.
 
4. Restrictive Legend and Registration.
 
(a) Certificates representing shares of Common Stock issued pursuant to this
Warrant shall bear a legend substantially in the form of the legend set forth on
the first page of this Warrant Certificate to the extent that and for so long as
such legend is required pursuant to applicable law.
 
(b) The Company agrees to reissue these Warrants or certificates representing
any of the Warrant Shares, without the legend if at such time, prior to making
any transfer of any such securities, the Warrant Holder shall give written
notice to the Company upon the occurrence of: (a) either (i) the Company has
received an opinion of counsel reasonably satisfactory to the Company, to the
effect that the registration of such securities under the 1933 Act is not
required in connection with such proposed transfer, (ii) a registration
statement under the 1933 Act covering such proposed disposition has been filed
by the Company with the Securities and Exchange Commission and has become
effective under the 1933 Act and the Warrant Holder provides the Company’s
transfer agent with a written representation that a current prospectus has been
delivered to the purchaser at or before the time of the sale or transfer of the
Warrant Shares, (iii) the Company has received other evidence reasonably
satisfactory to the Company that such registration and qualification under the
1933 Act and state securities laws are not required, or (iv) the Holder provides
the Company with reasonable assurances that such security can be sold pursuant
to Rule 144 under the 1933 Act; and (b) either (i) the Company has received an
opinion of counsel reasonably satisfactory to the Company, to the effect that
registration or qualification under the securities or "blue sky" laws of any
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
 
state is not required in connection with such proposed disposition, or (ii)
compliance with applicable state securities or "blue sky" laws has been effected
or a valid exemption exists with respect thereto. The Company will respond to
any such notice from a holder within three (3) business days. In the case of any
proposed transfer under this Section 3(b), the Company will use reasonable
efforts to comply with any such applicable state securities or "blue sky" laws,
but shall in no event be required, (x) to qualify to do business in any state
where it is not then qualified, (y) to take any action that would subject it to
tax or to the general service of process in any state where it is not then
subject, or (z) to comply with state securities or “blue sky” laws of any state
for which registration by coordination is unavailable to the Company. The
restrictions on transfer contained in this Section 4(b) shall be in addition to,
and not by way of limitation of, any other restrictions on transfer contained in
any other section of this Warrant Certificate. Whenever a certificate
representing the Warrant Shares is required to be issued to a the Holder without
a legend, in lieu of delivering physical certificates representing the Warrant
Shares, provided the Company’s transfer agent is participating in the DTC Fast
Automated Securities Transfer program, the Company shall use its reasonable best
efforts to cause its transfer agent to electronically transmit the Warrant
Shares to the Holder by crediting the account of the Holder's prime broker with
DTC through its DWAC system (to the extent not inconsistent with any provisions
of this Warrant or the Subscription Agreement).
 
5.  No Warrant may be exercised after 5:00 p.m. Eastern Time on the Expiration
Date and any Warrant not exercised by such time shall become void, unless the
Expiration Date of this Warrant is extended by the Company.
 
6.  After each adjustment of the Exercise Price pursuant to this paragraph 5,
the number of shares of Common Stock purchasable on the exercise of each Warrant
shall be the number derived by dividing such adjusted pertinent Exercise Price
into the original pertinent Exercise Price.  The pertinent Exercise Price shall
be subject to adjustment as follows:
 
In the event, prior to the expiration of the Warrants by exercise or by their
terms, the Company shall issue any shares of its Common Stock as a share
dividend or shall subdivide the number of outstanding shares of Common Stock
into a greater number of shares, then, in either of such events, the Exercise
Price per share of Common Stock purchasable pursuant to the Warrants in effect
at the time of such action shall be reduced proportionately and the number of
shares purchasable pursuant to the Warrants shall be increased proportionately.
Conversely, in the event the Company shall reduce the number of shares of its
outstanding Common Stock by combining such shares into a smaller number of
shares, then, in such event, the Exercise Price per share purchasable pursuant
to the Warrants in effect at the time of such action shall be increased
proportionately and the number of shares of Common Stock at that time
purchasable pursuant to the Warrants shall be decreased proportionately. Any
dividend paid or distributed on the Common Stock in shares of any other class of
the Company or securities convertible into shares of Common Stock shall be
treated as a dividend paid in Common Stock to the extent that shares of Common
Stock are issuable on the conversion thereof.
 
 
 
- 14 -

--------------------------------------------------------------------------------

 


7.  The Company agrees to include the shares underlying this Warrant Certificate
in the next Registration Statement that the Company files with the Securities
and Exchange Commission (SEC), if any.  If this Registration Statement is
declared effective by the SEC, the Company agrees to use its best efforts to
keep the Registration Statement effective until all warrants have been exercised
or the Expiration Date, whichever occurs first.  In the event that the
Registration Statement is not declared effective by the SEC for any reason,
including withdrawal of the Registration Statement by the Company, the Company
agrees to include these shares in the next Registration Statement filed by the
Company.
 
8.  Upon receipt by the Company of evidence satisfactory to it (in the exercise
of its reasonable discretion) of the loss, theft, destruction or mutilation of
this Warrant Certificate, and (in the case of loss, theft or destruction) of
reasonably satisfactory indemnification, and upon surrender and cancellation of
this Warrant Certificate, if mutilated, the Company shall execute and deliver a
new Warrant Certificate of like tenor and date.
 
9. Any notice, demand or delivery authorized by this Warrant Certificate shall
be in writing and shall be given to the Holder or the Company, as the case may
be, at its address (or telecopier number) set forth below, or such other address
(or telecopier number) as shall have been furnished to the party giving or
making such notice, demand or delivery:
 
If to the Company:
 
Sillenger Exploration Corp.
277 Lakeshore Road, E., Suite 206
Oakville, Ontario, L6J 1H9
Fax: (905) 842-9095
Attention: John Gillespie
 
with a copy to:
 
The Norman Law Firm PLLC
8720 Georgia Avenue, Suite 906
Silver Spring, MD 20910
Fax: (301) 588-4888
Attention: Elton F. Norman
 


 
- 15 -

--------------------------------------------------------------------------------

 
 
If to the Warrant Holder:
 
Name:  ______________________
 
Address:______________________
 
_______________________
 
Fax:         _______________________
 


 
Each such notice, demand or delivery shall be effective (i) if given by
telecopy, when such telecopy is transmitted to the telecopy number specified
herein and the intended recipient confirms the receipt of such telecopy or (ii)
if given by any other means, when received at the address specified herein.
 
10. Prior to exercise of any of these Warrants, the Warrant Holder shall not, by
virtue hereof, be entitled to any rights of a shareholder of the Company,
including, without limitation, the right to vote, to receive dividends or other
distributions, to exercise any preemptive right or any notice of any proceedings
of the Company except as may be specifically provided for herein.
 
11. This Warrant Certificate and all rights arising hereunder shall be construed
and determined in accordance with the internal laws of the Province of Ontario
and the Laws of Canada applicable therein, and the performance thereof shall be
governed and enforced in accordance with such laws.
 
12. Any provision of this Warrant Certificate may be amended or waived if, and
only if, such amendment or waiver is in writing and signed, in the case of an
amendment, by the Warrant Holder and the Company, or in the case of a waiver, by
the party against whom the waiver is to be effective. No failure or delay by
either party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies herein provided shall be cumulative and
not exclusive of any rights or remedies provided by law.
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its
President and Chief Executive Officer.
 
 

Dated: July _____, 2011   Sillenger Exploration Corp.           
____________________________    John Gillespie, President and    Chief Executive
Officer    Sillenger Exploration Corp. 

 


 
- 16 -

--------------------------------------------------------------------------------

 
                                                                   

                                The following abbreviations, when used in the
inscription on the face of this instrument, shall be construed as though they
were written out in full according to applicable laws or regulations:
 
 

TEN COM - as tenants in common    UNIF GIFT MIN ACT -  TEN ENT - as tenants by
the entireties  Custodian   -------------------------      JT TEN  - as joint
tenants with right   (Cust)    (Minor)         Of survivorship and not as  under
Uniform Gifts         Tenants in common  to Minors Act _______   
                         (State) 

 
Additional abbreviations may also be used though not in the above list.
FORM OF ASSIGNMENT
(To be executed by the Registered Holder if he
desires to assign Warrants evidenced by the
within Warrant Certificate)


     FOR VALUE RECEIVED, ________________________________ hereby sells, assigns
and transfers unto ______________________________ Warrants, evidenced by the
within Warrant Certificate, and does hereby irrevocably constitute and appoint
______________________ ______________ Attorney to transfer the said Warrants
evidenced by the within Warrant Certificate on the books of the Company, with
full power of substitution.


Dated:  _____________________                                                                    _________________________
                                                             Signature


NOTICE:  The above signature must correspond with the name as written upon
the face of the within Warrant Certificate in every particular,
without alteration or enlargement or any change whatsoever.


Signature Guaranteed:  __________________________________________
 
 
 
- 17 -

--------------------------------------------------------------------------------

 


FORM OF ELECTION TO PURCHASE


(To be executed by the Holder if he desires to
exercise Warrants evidenced by the within Warrant Certificate)


To Sillenger Exploration Corp.:


     The undersigned hereby irrevocably elects to exercise ____________
 Warrants, evidenced by the within Warrant Certificate for, and to purchase
 thereunder, ________________ full shares of Common Stock issuable upon exercise
 of said Warrants and delivery of $____________ and any applicable taxes.


        The undersigned requests that certificates for such shares be issued in
the name of:


(Please print name and address):
______________________________________________________________


_______________________________________________________________


________________________________   _______________________________
                                                                             
 (Social Security or Tax ID #)


If said number of Warrants shall not be all the Warrants evidenced by the within
Warrant Certificate, the undersigned requests that a new Warrant Certificate
evidencing the Warrants not so exercised be issued in the name of and delivered
to:
 
_____________________________________________________________
_____________________________________________________________
                                                                 (Please print
name and address)


Dated: ____________________   Signature: ________________________
 
NOTICE: The above signature must correspond with the name as written upon
the face of the within Warrant Certificate in every particular,
without alteration or enlargement or any change whatsoever, or if signed by any
other person the Form of Assignment hereon must be duly executed and if the
certificate representing the shares or any Warrant Certificate representing
Warrants not exercised is to be registered in a name other than that in which
the within Warrant Certificate is
registered, the signature of the holder hereof must be guaranteed.
 
 
 
- 18 -

--------------------------------------------------------------------------------

 


Signature Guaranteed:  __________________________________________
 


IF NOT EXERCISED THROUGH THE COMPANY, SIGNATURE MUST BE GUARANTEED BY A
COMMERCIAL BANK OR MEMBER FIRM OF ONE OF THE FOLLOWING STOCK EXCHANGES: NEW YORK
STOCK EXCHANGE, PACIFIC COAST STOCKEXCHANGE, TORONTO STOCK EXCHANGE OR MIDWEST
STOCK EXCHANGE.
 
 
 
 
 
 
 
- 19 -

--------------------------------------------------------------------------------

 




APPENDIX II
 
Electronic Funds Transfer
Advice                                                                                                           (U.S.
Dollar Account)


PLEASE COMPLETE AND FAX TO:


Sillenger Exploration
Corp.                                                              Attn: John
Gillespie
Fax Number: (905)
842-9095                                                              Telephone
No.  (905) 582-2434


Sender:
_______
 
Contact Person:                       _______
 
 
Telephone No:                         _______
 
Fax No:           _______
 
Email Address:
 
     
Amount:
_______
 
Currency:
U.S.        
 
Sending Bank:
_______
   
SWIFT code:                _______
 
Bank No.     _______
 
Transit No:                    _______
 
   
Contact Person:           _______
 
 
Telephone No:             _______
 
Fax No:          _______
 
Outgoing Wire
Reference LVTS No:                _______
 
 
       
Date Sent:
_______
         
Receiving Bank:
Bank:
 
Bank of Montreal
 
Branch:
 
239 Lakeshore Road, East Oakville, Ontario Canada L6J 1H7
 
Bank ID and Transit No:
 
011 23822
 
IBAN Code:
 
CC00123822
 
Swift Code:
 
BOFMCAM2
 
Account Holder:
 
Sillenger Exploration Corp.
277 Lakeshore E., Suite 206
Ontario CANADA  L6J 1H9
         
Account No:
 
05-14519
       
Reference:
_______
   
 
Please deduct the wire charge from the source of remittance
   
Confirmation:
Please fax this form to us as soon as the funds are sent so we can follow-up and
make sure that they are received and properly credited

 
 
 
 

--------------------------------------------------------------------------------

 